 



Exhibit 10.6
AMENDMENT NO. 1 TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     This Amendment No. 1 to Amended and Restated Loan and Security Agreement
(this “Amendment”) dated as of February 9, 2007, is by and among Borrowers (as
defined below), the undersigned Lenders, CREDIT SUISSE SECURITIES (USA) LLC, as
resigning Syndication Agent, WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL), as
new Syndication Agent, BANC OF AMERICA SECURITIES LLC and CREDIT SUISSE
SECURITIES (USA) LLC, as Co-Lead Arrangers and Book Managers and BANK OF
AMERICA, N.A., as Agent for itself and the other Lenders who are from time to
time party to that certain Amended and Restated Loan and Security Agreement (as
amended from time to time, and as amended hereby, the “Amended and Restated Loan
Agreement”) dated as of December 29, 2006, by and among NEENAH FOUNDRY COMPANY,
a Wisconsin corporation (“Neenah”), as a Borrower, the Subsidiaries of Neenah
that are party thereto as Borrowers (Neenah and such Subsidiaries are
collectively, “Borrowers” and each, a “Borrower”), BANK OF AMERICA, N.A., as
Agent for itself and the other Lenders, CREDIT SUISSE SECURITIES (USA) LLC, as
Syndication Agent for Lenders, BANC OF AMERICA SECURITIES LLC and CREDIT SUISSE
SECURITIES (USA) LLC, as Co-Lead Arrangers and Book Managers and the other
Lenders party thereto. All capitalized terms used in this Amendment and not
otherwise defined in this Amendment shall have the same meanings herein as in
the Amended and Restated Loan Agreement.
     Borrowers have requested that Agent and Lenders agree to amend the Amended
and Restated Loan Agreement in certain respects. Subject to each of the terms
and conditions set forth herein, Agent and Lenders have agreed to the request
described above.
     Now, therefore, the parties hereto hereby agree as follows:
     1. Amendment. Subject to the prior satisfaction of the conditions set forth
in Section 2 of this Amendment, the parties hereto agree to amend the Amended
and Restated Loan Agreement as follows:
     (a) The sixth and seventh sentences of subsection 1.1.7 of the Amended and
Restated Loan Agreement are hereby amended and restated in their entirety, as
follows:
“Each Borrower agrees to execute such amendments and supplements to the Loan
Documents as Agent reasonably deems necessary in connection with a Requested
Revolver Increase. No Increase Notice may be given unless it relates to a
Requested Revolver Increase of at least $5,000,000 and no more than two Increase
Notices may be delivered by Borrowers pursuant to this subsection 1.1.7.”

 



--------------------------------------------------------------------------------



 



     (b) Subsection 3.1.3 of the Amended and Restated Loan Agreement is hereby
amended by adding the following to the end of such subsection:
“Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, subject to the terms of subsection 1.1.2 and subsection 1.1.5 no
Lender shall be required to reimburse Agent for any Revolving Credit Loans or
Swingline Loans that are made on behalf of such Lender after such Lender has
delivered a written notice of the type provided for under subsection 10.2.2 for
so long as such written notice remains in effect.”
     (c) The first sentence of subsection 8.1.4 of the Amended and Restated Loan
Agreement is hereby amended and restated in its entirety, as follows:
“On or before the 15th day of each month from and after the date hereof,
Borrowers shall deliver to Agent (with Agent then promptly furnishing the same
to Lenders), in form acceptable to Agent, a Borrowing Base Certificate as of the
last day of the immediately preceding month, with such supporting materials as
Agent shall reasonably request which shall include, without limitation, a report
of Eligible Inventory on a category-by-category basis and a location-by-location
basis.”
     (d) Subsection 8.1.6 of the Amended and Restated Loan Agreement is hereby
amended and restated in its entirety, as follows:
“8.1.6. Guarantor Financial Statements. Deliver or cause to be delivered to
Agent (with Agent then promptly furnishing the same to Lenders) financial
statements, if any, for each Guarantor (to the extent not consolidated with the
financial statements delivered to Agent under subsection 8.1.3) in form and
substance satisfactory to Agent at such intervals and covering such time periods
as Agent may request.”
     (e) Subsection 8.2.18 of the Amended and Restated Loan Agreement is hereby
amended and restated in its entirety, as follows:
“8.2.18. [Intentionally omitted].”
     (f) Section 10.2 of the Amended and Restated Loan Agreement is hereby
amended and restated in its entirety, as follows:
“10.2. Acceleration of the Obligations.
10.2.1. Upon or at any time after the occurrence and during the continuance of
an Event of Default, (i) the Revolving Loan Commitments shall, at the option of
Agent or Majority Lenders

-2-



--------------------------------------------------------------------------------



 



be terminated and/or (ii) Agent or Majority Lenders may declare all or any
portion of the Obligations at once due and payable without presentment, demand
protest or further notice by Agent or any Lender, and Borrowers shall forthwith
pay to Agent, the full amount of such Obligations, provided, that upon the
occurrence of an Event of Default specified in subsection 10.1.8 hereof, the
Revolving Loan Commitments shall automatically be terminated and all of the
Obligations shall become automatically due and payable, in each case without
declaration, notice or demand by Agent or any Lender.
10.2.2. If a Default or Event of Default has occurred and is continuing, a
Lender (in the case of Revolving Credit Loans) or Agent or a Letter of Credit
Issuer (in the case of Letters of Credit and LC Guaranties) may, with written
notice to Borrowers and Agent, suspend for so long as such Default or Event of
Default is continuing, its Revolving Loan Commitment with respect to additional
Revolving Credit Loans and/or the issuance of additional Letters of Credit and
the execution of additional LC Guaranties, as applicable, whereupon any
additional Revolving Credit Loans or Letters of Credit or LC Guaranties, as
applicable, from such Person shall be made, issued or executed in such Person’s
sole discretion. Agent shall provide Lenders with prompt notice of having
received a written notice from a Lender of the type provided for under this
subsection 10.2.2.”
     (g) Section 11.5 of the Amended and Restated Loan Agreement is hereby
amended and restated in its entirety, as follows:
“11.5. Indemnification.
                    Lenders agree to indemnify Agent and Credit Suisse Arranger
(to the extent not reimbursed by Borrowers), in accordance with their respective
Aggregate Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against Agent in its capacity as such or Credit Suisse Arranger
in its capacity in such in any way relating to or arising out of this Agreement
or any other Loan Document or any action taken or omitted by Agent in its
capacity as such or Credit Suisse Arranger in its capacity as such under this
Agreement; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s or Credit Suisse
Arranger’s gross negligence or willful

-3-



--------------------------------------------------------------------------------



 



misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
Agent and Credit Suisse Arranger promptly upon demand for its ratable share, as
set forth above, of any out-of-pocket expenses (including reasonable attorneys’
fees) incurred by Agent in its capacity as such or Credit Suisse Arranger in its
capacity as such in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiation, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that Agent or Credit Suisse Arranger, as applicable, is not
reimbursed for such expenses by Borrowers. The obligations of Lenders under this
Section 11.5 shall survive the payment in full of all Obligations and the
termination of this Agreement. If after payment and distribution of any amount
by Agent to Lenders, any Lender or any other Person, including any Borrower, any
creditor of any Borrower, a liquidator, administrator or trustee in bankruptcy,
recovers from Agent or Credit Suisse Arranger any amount found to have been
wrongfully paid to Agent or Credit Suisse Arranger or disbursed by Agent or
Credit Suisse Arranger to Lenders, then Lenders, in accordance with their
respective Aggregate Percentages, shall reimburse Agent or Credit Suisse
Arranger, as applicable, for all such amounts.”
     (h) Clause (i) of subsection 11.9.1 of the Amended and Restated Loan
Agreement is hereby amended and restated in its entirety, as follows:
“(i) no such sale or assignment shall be for an amount of less than $5,000,000
or , unless otherwise agreed by Agent, any integral multiple of $ 1,000,000 in
excess thereof (or, if less, the aggregate amount of the Loans and Loan
Commitments of such Lender),”
     (i) Clause (10) of Section 12.3 of the Amended and Restated Loan Agreement
is hereby amended and restated in its entirety, as follows:
“(10) amend this Section 12.3, subsection 1.1.2, subsection 1.1.4(i), subsection
1.1.5 or Section 3.11,”
     (j) Appendix A to the Amended and Restated Loan Agreement is hereby amended
by adding the following new definition thereto in its appropriate alphabetical
order:
“Credit Suisse Arranger — Credit Suisse Securities (USA) LLC, in its capacity as
Co-Lead Arranger under the Agreement.”
     (k) Each reference in the Amended and Restated Loan Agreement to “Credit
Suisse Securities (USA) LLC” as Syndication Agent is hereby deleted and replaced
with a reference to “Wachovia Capital Finance Corporation (Central)” as
Syndication Agent,

-4-



--------------------------------------------------------------------------------



 



and the definition of the term Syndication Agent contained in Appendix A to the
Amended and Restated Loan Agreement is hereby amended and restated in its
entirety, as follows:
“Syndication Agent — Wachovia Capital Finance Corporation (Central), in its
capacity as Syndication Agent under the Agreement”
     2. Conditions to Effectiveness. The effectiveness of this Amendment shall
be subject to the prior satisfaction of the following conditions:
     (a) Agent shall have received an execution version of this Amendment signed
by Borrowers, Agent, the Lenders listed in the signature pages hereof, Credit
Suisse Securities (USA) LLC, as resigning Syndication Agent and Wachovia Capital
Finance Corporation (Central), as new Syndication Agent; and
     (b) no Default or Event of Default shall be in existence.
     3. Representations and Warranties. To induce Agent and the Lenders to
execute and deliver this Amendment, each Borrower hereby represents and warrants
to Lenders that, after giving effect to this Amendment:
     (a) All representations and warranties contained in the Amended and
Restated Loan Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date of this Amendment, in each case as if
then made, other than representations and warranties that expressly relate
solely to an earlier date (in which case such representations and warranties
were true and accurate on and as of such earlier date);
     (b) No Default or Event of Default has occurred and is continuing; and
     (c) The execution and delivery by such Borrower of this Amendment does not
require the consent or approval of any Person, except such consents and
approvals as have been obtained.
     4. Scope. This Amendment shall have the effect of amending the Amended and
Restated Loan Agreement and the other Loan Documents as appropriate to express
the agreements contained herein. In all other respects, the Amended and Restated
Loan Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms.
     5. Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Amended and Restated Loan Agreement and the
other Loan Documents represent the valid, enforceable and collectible
obligations of such Borrower, and each Borrower further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Amended and Restated Loan Agreement or any of the
Loan Documents. Each Borrower hereby agrees that this Amendment in no way acts
as a release or relinquishment of the Liens and rights securing payments of the
Obligations. The Liens and rights securing payment of the Obligations are hereby
ratified and confirmed by each Borrower in all respects.

-5-



--------------------------------------------------------------------------------



 



     6. Counterparts. This Amendment may be executed in counterpart and by
different parties hereto in separate counterparts, each of which, when taken
together, shall constitute but one and the same instrument.
     7. Expenses. All of Agent’s reasonable costs and expenses, including,
without limitation, attorney’s fees, incurred in connection with the preparation
of this Amendment and all related documents shall be paid by Borrowers upon the
request of Agent.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first above written.

         
 
  BORROWERS:    
 
       
 
  NEENAH FOUNDRY COMPANY    
 
  DEETER FOUNDRY, INC.    
 
  MERCER FORGE CORPORATION    
 
  DALTON CORPORATION    
 
  DALTON CORPORATION, STRYKER    
 
       MACHINING FACILITY CO.    
 
  DALTON CORPORATION, WARSAW    
 
       MANUFACTURING FACILITY    
 
  ADVANCED CAST PRODUCTS, INC.    
 
  GREGG INDUSTRIES, INC.    
 
  A & M SPECIALTIES, INC.    
 
  NEENAH TRANSPORT, INC.    
 
  DALTON CORPORTION, KENDALLVILLE    
 
        MANUFACTURING FACILITY    

             
 
           
 
  By   /s/ Gary LaChey
 
   
 
  Its   Corporate Vice President Finance and Chief Financial Officer  

Signature Page to Amendment No. 1 to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Agent and as a         Lender    
 
           
 
  By   /s/ Robert Lund
 
   
 
  Its   Senior Vice President    

                  CREDIT SUISSE, CAYMAN ISLANDS         BRANCH,
as a Lender    
 
           
 
  By   /s/ Ian Nalitt    /s/ James Neira
 
   
 
  Its   Vice President Associate
 
   

                  CREDIT SUISSE SECURITIES (USA) LLC, as         Co-Lead
Arranger, Co-Book Manager and resigning         Syndication Agent    
 
           
 
  By   /s/ O. Miller
 
   
 
  Its   Managing Director    

                  WACHOVIA CAPITAL FINANCE         CORPORATION (CENTRAL), as    
    new Syndication Agent    
 
           
 
  By   /s/ Laura Wheeland
 
   
 
  Its   Vice President    
 
           
 
                BANC OF AMERICA SECURITIES LLC, as Co-         Lead Arranger and
Co-Book Manager    
 
           
 
  By   /s/ Janet Jarrett
 
   
 
  Its   Managing Director    

Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement

 